Title: From Thomas Jefferson to William Short, 9 April 1788
From: Jefferson, Thomas
To: Short, William


          
            
              Dear Sir
            
            Frankfort on the Maine April 9. 1788.
          
          I arrived here on the 6th. inst. having been overtaken at Cleves by the commencement of a storm of rain hail and snow which lasted to this place, with intermissions now and then. The roads however continued good to Bonne, where beginning to be clayey and to be penetrated with the wet they became worse than imagination can paint for about 100 miles which brought me to the neighborhood of this place where the chaussee began. My old friend the Baron de Geismar met me here, on a letter I had written him from Amsterdam, and has been my Cicerone. It happens to be the moment of the fair of Frankfort which is very great. Yesterday we made an excursion up the Maine to Hanau, passing the ground where the battle of Bergen was fought in the war before last. Tomorrow we shall go to the vineyards of Hocheim, and perhaps to Rudesheim and Johannesberg, where the most celebrated wines are made. Then I shall pass on to Mayence, Worms, Manheim, Heidelberg and Spires, and from this last place to Strasburg. Unless I find there any thing from you which may call me to Paris directly, I shall probably go a little circuitously, perhaps by the way of Reims in Champagne, so that I am unable to say exactly when I shall be at Paris. I guess about the 20th. I met at Hanau with many acquaintances, the officers who had been stationed in Albemarle while in captivity. I have seen much good country on the Rhine, and bad whenever I got a little off of it. But what I have met with the most wonderful in nature is a set of men absolutely incorruptible by money, by fair words or by foul: and that this should, of all others, be the class of postillions. This however is the real character of German postilions whom nothing on earth can induce to go out of a walk. This has retarded me not a little: so that I shall be glad to be delivered over to the great jack boots.
          The neighborhood of this place is that which has been to us a second mother country. It is from the palatinate on this part of the Rhine that those swarms of Germans have gone, who, next to the descendants of the English, form the greatest body of our people. I have been continually amused by seeing here the origin of whatever is not English among us. I have fancied myself often in the upper parts of Maryland and Pennsylvania. I have taken some measures too for realizing a project which I have wished to execute for 20 years past without knowing how to go about it. I am not sure but that you will enter into similar views when I can  have the pleasure of explaining them to you at Paris. Being too long for a letter, and having already given you a sufficiency of egoismes, for want of other subjects I shall conclude with assurances of the esteem & attachment with which I am Dear Sir your affectionate friend & servt.,
          
            Th: Jefferson
          
        